SULLIVAN, Judge
(concurring in part and dissenting in part):
There are two certified issues in this case. I agree with the majority’s resolution of the first certified issue. The second issue becomes moot in light of this resolution of Issue I. The majority’s suggestion of an answer to this mooted issue moves this Court past the line of judicial restraint that I refuse to cross. Judges should function as members of the judicial branch of government deciding issues necessary to resolve a case in controversy before them. Judges should not venture into deciding policy as if they were members of a congressional subcommittee or as if they were a group of assistant secretaries in an Executive department. The law must grow out of controversy, not out of advisory policy making.